Citation Nr: 9927893	
Decision Date: 09/28/99    Archive Date: 10/05/99

DOCKET NO.  97-28 850A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 30 percent of 
service-connected left knee internal derangement with total 
knee replacement, post-operative.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from May 1966 to August 1973.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a May 1997 rating decision from the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO), 
which continued a 30 percent evaluation for the veteran's 
service-connected left knee condition.  


FINDINGS OF FACT

1. All facts pertinent to the veteran's claims have been 
fully developed for purposes of adjudication.

2. The veteran's left knee condition, status-post prosthetic 
replacement, is manifested by chronic pain, severe 
limitation of flexion, weakness, and swelling.  


CONCLUSION OF LAW

The criteria for a 60 percent evaluation for service-
connected left knee internal derangement with total knee 
replacement have been met; the criteria for an evaluation in 
excess of 60 percent have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic 
Codes 5055, 5257, 5260, 5261 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

The veteran filed an initial claim for VA benefits for 
service connection for a knee condition in January 1974.  By 
rating decision in September 1974, the RO granted service 
connection for a left knee condition with a 10 percent 
evaluation, effective from August 25, 1973.  By rating 
decision in May 1976, the RO awarded an increased evaluation 
of 20 percent for the veteran's left knee condition, 
effective from April 22, 1976.  By rating decision in March 
1978, the RO granted an increased evaluation of 30 percent 
effective from October 4, 1977.  By rating decision in 
November 1983, the RO reduced the veteran's evaluation to 20 
percent effective February 1, 1984.  Two periods of temporary 
total evaluation were granted from March 1978 to September 
1978 and from January 1996 to March 1997.  By rating decision 
in April 1996, the RO awarded an increased evaluation of 
30 percent effective from April 1, 1997.  In March 1997, the 
veteran requested that his service-connected left knee 
condition be re-evaluated.  

The veteran underwent a left knee arthrotomy in March 1978 
with removal or torn cartilage.  The veteran also underwent a 
left knee arthroscopy with debridement and partial 
synovectomy in July 1987.  The veteran was hospitalized from 
January to February 1996 for a left total knee replacement.  

A VA fee basis examination was conducted in June 1997.  The 
veteran complained of chronic mild pain in both knees, which 
got worse at the end of the day.  He stated that his left 
knee would swell after standing at work all day.  He reported 
that Advil generally relieved his pain.  The veteran reported 
no instability or locking of the knee.  Physical examination 
showed both knees to be slightly boggy.  The left knee had 1+ 
medial/lateral instability with clunking noises.  The veteran 
complained of pain at the very ends of range of motion.  The 
examiner noted that the veteran got on and off the 
examination table, and up from a low chair without any 
limitation or apparent discomfort.  Range of motion testing 
showed flexion to 108 degrees and extension of 0 degrees.  
The examiner noted that full flexion was 140 degrees and full 
extension was 0 degrees.  The examiner reported no gait or 
functional limitations and no additional limitation of motion 
due to pain.  X-ray examination showed well-seated bilateral 
knee prostheses.  A diagnosis of left total knee arthroplasty 
was provided.  

In his VA Form 9, substantive appeal, received in October 
1997, the veteran stated that he had chronic pain in his left 
knee and leg.  He reported that he had difficulty getting up 
from a chair and could not bend his leg very far due to pain.  

A VA examination for joints was conducted in November 1997.  
The veteran reported that he had been employed with the 
Postal Service since 1986 and had lost approximately five 
months of work due to illness with his knees since 1986.  
He stated that he currently experienced pain, stiffness, 
weakness, swelling, giving way, fatigability, locking, and 
lack of endurance in his left knee, which he treated with 
exercise, Advil, topical rubs, and hot soaks.  The examiner 
noted that the veteran's gait was abnormal.  Visual 
inspection of the knee revealed a well-healed, nontender 
vertical surgical scar.  The examiner noted some instability 
of the left knee with weight bearing.  The examiner noted no 
evidence of crepitus, but reported some tenderness on 
palpation.  Range of motion testing showed flexion from 0 to 
20 degrees and extension of 0 degrees.  The veteran was 
unable to squat beyond 10 degrees without complaints of pain.  
The examiner reported diagnoses of status-post total left 
knee replacement and left knee pain.  

A VA examination for joints was conducted in April 1999 and 
the examiner noted review of the veteran's claims file.  The 
veteran reported moderately severe pain and stiffness in his 
left knee on a daily basis.  He used a standard support cane 
on a regular basis.  The examiner noted that the veteran's 
job required standing all day and the veteran experienced 
pain and swelling of the left knee approximately three to 
four times per week.  The veteran stated that he had 
difficulty getting in and out of his truck and the bathtub.  
The examiner reported weakness and limitation of motion in 
the left knee.  Range of motion testing revealed flexion of 
0-45 degrees and extension of 0 degrees.  The examiner stated 
that the veteran's flexion was painful toward motion, but no 
additional limitation was caused by pain, fatigue, weakness, 
or lack of endurance.  Physical examination showed crackling 
in the left knee with mild soft tissue puffiness and 
complaints of pain on weight bearing.  The examiner provided 
a diagnosis of residuals of left total knee replacement due 
to internal derangement of the left knee with functional 
limitations.  

At a hearing before the undersigned in July 1999, the veteran 
testified that he was not currently being treated for his 
left knee, but took Advil two-to-three times per day for 
pain.  Transcript, p. 3.  He stated that his job involved 
standing all day and he would develop severe swelling and 
pain in his knee by the end of the day.  Transcript, pp. 4-5.  
The veteran testified that he could bend his leg only a 
little bit and could not squat.  Transcript, pp. 5-6.  He 
reported constant pain in his knees, including at night and 
on days when he was not at work.  Transcript, p. 8.  


II. Analysis

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992).  In the instant case, there is no indication that 
there are additional records, which have not been obtained 
and which would be pertinent to the present claims.  Thus, no 
further development is required in order to comply with VA's 
duty to assist mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1998).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2, which 
require the evaluation of the complete medical history of the 
veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7 (1998).  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (1998).

Under the Schedule, there is no basis for an evaluation in 
excess of 30 percent for recurrent subluxation or lateral 
instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (1998).  
There is also no schedular basis for evaluation in excess of 
30 percent for limitation of flexion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  Limitation of extension warrants a 30 
percent evaluation, if limited to 20 degrees, a 40 percent 
evaluation if limited to 30 degrees, and a 50 percent 
evaluation if limited to 45 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.  Prosthetic replacement of the knee 
joint warrants a minimum evaluation of 30 percent for 
intermediate degrees of residual weakness, pain or limitation 
of motion.  A 60 percent evaluation is warranted for chronic 
residuals consisting of severe painful motion or weakness in 
the affected extremity.  38 C.F.R. § 4.71a, Diagnostic Code 
5055.  

The Board recognizes that the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court"), in DeLuca v. Brown, 8 Vet. App. 202 (1995), held 
that where evaluation is based on limitation of motion, the 
question of whether pain and functional loss are additionally 
disabling must be considered.  38 C.F.R. §§ 4.40, 4.45 
(1998).  The provisions contemplate inquiry into whether 
there is crepitation, limitation of motion, weakness, excess 
fatigability, incoordination and impaired ability to execute 
skilled movement smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing are also related considerations.  
Id.

As an initial matter, the Board notes that the veteran 
contends that the VA examinations of record were inadequate 
and he should be afforded another VA examination.  The Board 
notes that the veteran has been afforded three VA 
examinations since June 1997.  The most recent examination 
included a review of his medical records and reported 
specific and complete findings.  The Board finds the 
examinations to be adequate for rating purposes under 38 
C.F.R. § 4.70 (1998).  

In the instant case, the Board notes that there is no basis 
for an evaluation in excess of 30 percent for instability or 
limitation of flexion.  The Board further notes that the VA 
examinations of record reported full extension to 0 degrees, 
which does not warrant an evaluation in excess of 30 percent 
under the Schedule.  However, the Board finds that the 
veteran's symptomatology most closely approximates the 
criteria for a 60 percent evaluation for chronic residuals of 
left knee replacement.  The veteran stated in his substantive 
appeal and at the July 1999 hearing that he experienced 
constant pain in his left knee, which worsened over the 
course of each day.  The VA examinations in November 1997 and 
April 1999 showed extreme limitation of flexion.  The 
examiner in April 1999 noted weakness and limitation of 
motion of the left knee with complaints of pain on weight 
bearing.  There are no schedular criteria for an evaluation 
in excess of 60 percent, except in the first post-operative 
year following knee replacement.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5055.  The Board finds that the evidence does 
not preponderate against an evaluation of 60 percent for the 
veteran's service-connected left knee condition.  



ORDER

Entitlement to a 60 percent evaluation for service-connected 
left knee internal derangement with total knee replacement is 
granted.




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

